DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), with a foreign priority date of 5/1/2016 is acknowledged.

Specification 
The “Reference” section (page 15-17) is not acknowledged unless the reference is listed in the IDS. The listing of references in the specification is not a proper information disclosure statement.  
37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The disclosure is objected to because it contains an embedded hyperlink (see page 9, line 29, http://www.completegenomics.com/public-data/69-Genomes/) and/or other form of browser-executable code. Applicant is required to delete the embedded 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-17 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to non-statutory subject matter.  
Claim 1 and its dependent claims 2-12 are directed to a method, claim 13 is directed to a product and claim 14 is directed to a machine. However, as a whole, these “claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection”. (MPEP 2106.04 § 1).  Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes (MPEP 2106.04(a)(2)). The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of “detecting the rearrangement signatures in the genomic DNA sequences from cancer specimen”. 
Mental processes recited in the claims include "cataloguing the somatic mutations in said sample to produce a rearrangement catalogue…”, “determining the 
Mathematical concepts recited in the claims include “computing the cosine similarity between the rearrangement mutations in said catalogue and the rearrangement mutational signatures” (claim 1);  “wherein mutations are identified as being clustered if they have an average density of rearrangement breakpoints that is at least 10 times greater the whole genome average density of rearrangements for an individual patient's sample” (claim 6); “determining the number of rearrangements Ei in the rearrangement catalogue… “(claim 9);  “wherein Sand M are equally-sized vectors with nonnegative components being, respectively, the known rearrangement signature and the rearrangement catalogue and q is the number of signatures in said plurality of known rearrangement signatures” (claim 9);  “filtering uses a greedy algorithm to iteratively find an alternative assignment of rearrangements to signatures that improves or does not change the cosine similarity between the catalogue M and the reconstructed catalogue M'” (claim 11), “filtering step terminates when all of these possible reassignments have a negative impact on the cosine similarity” (claim 11);  “determining if the number or proportion of rearrangements in the rearrangement catalogue which are 
Hence, the claims especially claim 1 explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. Claim 1 does recite non-abstractive ideals “a previously obtained DNA sample”.  The claims must therefore be examined further to determine whether they integrate that abstract ideas into a practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes)

Claims 13 and 14 recite elements that are not abstract ideas: claim 13 recites a product of program stored in the non-transitory memory of a computer. The program product when run in a computer, can perform all the steps mentioned as abstract idea above. Claim 13 recites nothing more than generic computer memory that store the program code. Claim 13 contains mere instructions to apply the abstract idea outlined in claims 1-12, 15. Therefore claim 13 do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)).
Similarly, claim 14 recites a computer system with a processor configured to execute the abstract idea outlined in claims 1-12, 15. Claim 14 is nothing more than a generic computer capable to apply the abstract idea outlined in claims 1-12. Therefore claims 14 do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)). (Step 2A Prong Two: No)
The independent claims of claim 13 and claim 14 are similar to claim 1. None of the dependent claims recites any additional non-abstract elements; they are all directed 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements amount to significantly more than the exception itself. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). 
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). 
As explained above, the initial step of data-gathering and the later implementing of the methods in a generic computer framework constitute insignificant extra solution activities, and when considered individually, or as a whole, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)). (Step 2B: No)

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandrov (“Deciphering Signatures of Mutational Processes Operative in Human Cancer” , Cell Reports, Jan 31, 2013. Hereafter referred as “Alexandrov_1), and further in view of Alexandrov (“A mutational signature in gastric cancer suggests therapeutic strategies”, Nature Communications, Oct 29, 2015. Hereafter referred as “Alexandrov_2). 

Regarding claim 1, Alexandrov_1 discloses a method (a computational framework) of deciphering (detecting) mutation signatures in human cancer (with DNA sequences), which reads on the claim subject matter “A method of detecting rearrangement signatures in a previously obtained DNA sample”.          
Alexandrov_1 further recites “Our approach provides a basis for characterizing mutational signatures from cancer-derived somatic mutational catalogs” (page 246, left column, last 5 lines of the “Summary”); Alexandrov_1 also further recites “Using Mutational Catalogs from Exome Sequencing to Deconvolute Mutational Signatures” (page 253, left column, subtitle for the second paragraph) and “Somatic mutations are conventionally grouped into four classes; base substitutions, small indels, rearrangements, and copy number changes”. (page 247, left column, line 2-6 under the “RESULTS” section). Together Alexandrov_1 reads on the claim limitation “cataloguing the somatic mutations in said sample to produce a rearrangement catalogue for that sample which classifies identified rearrangement mutations in the sample into a plurality of categories”, because the rearrangement catalogue is a part in Alexandrov_1’s catalogue. 
Alexandrov_1 did not teach “determining the contribution of known rearrangement signatures to said rearrangement catalogue by computing the cosine similarity” but Alexandrov_2 (Fig 2, page 3) teach determining the contribution of known mutational (other than rearrangement, examiner note) signatures to individual cancer (other than rearrangement, examiner note)  catalogue. Alexandrov_2 is silent in computing the cosine similarity. However, Alexandrov_1 did teach “computing the cosine similarity” between mutational signatures. The examiner argue that “computing the cosine 
    PNG
    media_image1.png
    28
    60
    media_image1.png
    Greyscale
, Specification, last 5 lines of page 4 and first 4 lines of page 5) into equally-sized vectors, it is “teaching-to-modify” to compute the cosine similarity 
    PNG
    media_image2.png
    59
    144
    media_image2.png
    Greyscale
in hope of success to see how tightly the ith mutational signature is associated with the rearrangements catalogue in each DNA sample M, which suggests  the claim limitation “determining the contribution of known rearrangement signatures to said rearrangement catalogue”. 
Regarding to claim 9, Alexandrov_1 is silent on determining the number of rearrangements in the rearrangement catalogue associated with the individual known mutational signatures, but Alexandrov_1 did teach using cosine similarity to calculate the similarity between two equal-sized NMF of mutations. Alexandrov_2 teaches “The next step of the analysis focused on accurately estimating the numbers of somatic mutations associated with each mutational signature in each sample. We usually refer to this number of somatic mutations as either the ‘contribution’ of a mutational signature or the ‘exposure’ to a mutational signature. Calculating the contributions of all mutational signatures was performed by estimating the number of mutations associated 
Alexandrov_2 teaches encoding the 33 consensus signatures into a 33X96 matrix (96 non-negative components of each vector correspond to the number of mutation types (that is, somatic substitutions and their immediate sequencing context) of the consensus mutational signatures) (page 6, left column,  line 5-8):

    PNG
    media_image3.png
    103
    382
    media_image3.png
    Greyscale


Then “the contributions of the mutational signatures were estimated independently for each of the 10,250 samples with a subset of consensus mutational signatures. For each
sample, the estimation algorithm consists of finding the minimum of the Frobenius
norm of a constrained linear function (see below for constraints) for a set of vectors
S1..q, q ≤ 33, belonging to the subset Q, where 
    PNG
    media_image4.png
    27
    61
    media_image4.png
    Greyscale
(P is the hitherto mentioned set
encompassing all extracted consensus mutational signatures) (page 6, left column,  line 12-19):

    PNG
    media_image5.png
    99
    271
    media_image5.png
    Greyscale



Alexandrov_2 further teaches that “in equation (above), 
    PNG
    media_image6.png
    31
    25
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    36
    27
    media_image7.png
    Greyscale
 represent vectors with 96 non-negative components (corresponding to the six somatic substitutions and their immediate sequencing context) reflecting, respectively, a consensus mutational signature and the mutational catalogue of the examined sample. Hence, 
    PNG
    media_image8.png
    38
    231
    media_image8.png
    Greyscale
. Further, both vectors have known numerical values either from the de novo extraction (that is, 
    PNG
    media_image6.png
    31
    25
    media_image6.png
    Greyscale
 ) or from generating the original mutational catalogue of the sample (that is, 
    PNG
    media_image7.png
    36
    27
    media_image7.png
    Greyscale
). In contrast, Ei corresponds to an unknown scalar reflecting the number of mutations contributed by signature 
    PNG
    media_image6.png
    31
    25
    media_image6.png
    Greyscale
 in the mutational catalogue 
    PNG
    media_image7.png
    36
    27
    media_image7.png
    Greyscale
” (page 6, left column,  line 24-32).


Mathematically, to a person with ordinary skills in art, it takes one more step to reach the claimed formula:
    PNG
    media_image9.png
    59
    152
    media_image9.png
    Greyscale
 
From Alexandrov_2’s  
    PNG
    media_image5.png
    99
    271
    media_image5.png
    Greyscale
and 
    PNG
    media_image10.png
    66
    126
    media_image10.png
    Greyscale
, which was taught by Alexandrov_1.

Mathematically, Alexandrov_2 also teaches exactly (page 6, left column, paragraph 3) the same limitation to the formula:
 
    PNG
    media_image11.png
    42
    243
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    38
    197
    media_image12.png
    Greyscale

that reads on the claimed formula limitation “the known rearrangement signature and the rearrangement catalogue and q is the number of signatures in said plurality of known rearrangement signatures, and wherein Ej are further constrained by the   
    PNG
    media_image13.png
    31
    286
    media_image13.png
    Greyscale
”. Note the two formula are exactly the same.

Regarding to claim 10,  claim 10 depends from claim 9. As discussed above on claim 9, Alexandrov_2 teaches “For each sample, the estimation algorithm consists of finding the minimum of the Frobenius norm of a constrained linear function (see below for constraints) for a set of vectors S1..q, q                                
                                    ≤
                                
                            33, belonging to the subset Q, where 
    PNG
    media_image4.png
    27
    61
    media_image4.png
    Greyscale
 (P is the hitherto mentioned set encompassing all extracted consensus mutational signatures) (page 6, left column,  line 14-19):

    PNG
    media_image5.png
    99
    271
    media_image5.png
    Greyscale
”
Which suggests on the claim limitation of “the step of determining the number of rearrangements further includes the step of filtering the number of rearrangements determined to be assigned to each signature by reassigning one or more rearrangements from signatures that are less correlated with the catalogue to signatures that are more correlated with the catalogue”, because finding the minimum of the Frobenius norm means reassigning one or more mutations from the known signature in order to get the minimum value.

Regarding to claim 11, claim 11 depends from claim 10. As discussed above in claim 10, finding the minimum of the Frobenius norm suggests the filtering using a 
    PNG
    media_image7.png
    36
    27
    media_image7.png
    Greyscale
 and the reconstructed catalogue 
    PNG
    media_image14.png
    39
    83
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    47
    35
    media_image15.png
    Greyscale
 ) while cosine similarity between the original catalogue and the reconstructed catalogue is used in the instant invention).

Regarding claim 12,   Alexandrov_1 teaches a threshold (>0.95) of cosine similarity to be associated with low error signature contributions (page 251, left column, third paragraph). In the same paragraph, Alexandrov_1 also teaches another threshold (>200) in contributing signature generated number of mutations to be associated with lower error rates.
Regarding claim 13,  Claim 13 is similar to claim 1. The difference between these two claims lies in that claim 1 is presented as a software method, claim 13 is presented as the software product (from the methods presented in claim 1). Claim 13 is rejected similarly as discussed above regarding claim 1.
Regarding claim 14,  Claim 14 is similar to claim 1. The difference between these two claims lies in that claim 1 is presented as a software method, claim 14 is presented as the computational platform that execute the method (of claim 1). Alexandrov_1 teaches to execute the instructions (as source code) in a computational platform (page 246, left column, section “Summary” line 17-18; page 258, right column, section “Source Code”). 
it is a Prima Facie Case of Obviousness:  “(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art .... 
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandrov_1, Alexandrov_2 as applied to claims 1, 9-14 above, and further in view of Nik-Zainal (“Mutational Process Molding the Genome of 21 Breast Cancers”, Cell, May 25, 2012).

Regarding claim 2, Alexandrov_1 and Alexandrov_2 discloses all of the limitations as applied to claim 1 above. Alexandrov_1 is silent in filtering the somatic mutations. Alexandrov_2 teaches filtering the somatic mutations for germline mutations 
Regarding claim 3, Alexandrov_1 and Alexandrov_2 discloses all of the limitations as set forth above. Alexandrov_1 is silent to the claim limitation but  Alexandrov_2 teaches “ Germline mutations were filtered out from the lists of reported somatic mutations using the complete list of germline mutations from dbSNP22, 1000
genomes project23, NHLBI GO Exome Sequencing Project24 and 69 Complete
Genomics panel (http://www.completegenomics.com/public-data/69-Genomes/)” (page 5, right column, line 9-12 under section “Filtering of somatic mutations and generating mutational catalogues”) and Nik-Zainal discloses “Germline mutation data are provided in Table S1A” (page S3, line 3 under section “Germline Status of Breast Cancer Samples”), which suggests the claim limitation “filtering uses a list of known germline polymorphisms” because the table S1A contains a list of germline mutation status for each cancer sample. 

Regarding claim 4, both Alexandrov_1 and Nik-Zainal teach filtering using well established consensus sequences. Both Alexandrov_1 and Nik-Zainal  are silent in 
files of (unmatched) normal tissues containing more than 250 normal whole
genomes and 500 normal whole exomes. Any somatic mutation present in at least
two well-mapping reads in at least two normal BAM files was discarded”  (page 5, right column, section “Filtering of somatic mutations and generating mutational catalogues”, line 13-16), which reads on the claim limitation “filtering uses BAM files of unmatched normal human tissue sequenced by the same process as the DNA sample and discards any somatic mutation which is present in at least two well-mapping reads in at least two of said BAM files”.  

Regarding claim 5, Alexandrov_1 and Alexandrov_2 disclose everything as set forth above. Both Alexandrov_1 and Alexandrov_2 are silent in clustered mutations. Nik-Zainal discloses the observation of a macrocluster and microclusters (see Fig. 3-5, and page 983, right column, paragraph 1) and their correlations to mutation signatures, which leads to the conclusion “Therefore, intriguingly, a globally distributed and a localized form of the mutational processes underlying these signatures may exist, and the two forms may operate independently of each other” (page 987, left column, line 3-6 of the first paragraph). 

It is a Prima Facie Case of Obviousness ((G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”, . 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Alexandrov_1, Alexandrov_2, Nik-Zainal as applied to claims 2-5 above, and further in view of Nik-Zainal again (“The life History of 21 Breast Cancers”, Cell, Vol 149, Issue 5, May 25, 2012, Page 994-1007. Hereafter referred as Nik-Zainal_2).

Regarding claim 6, claim 6 dependent on claim 5. As discussed above regarding claim 5, Alexandrov_1 and Alexandrov_2 are silent in clustered mutations. Nik-Zainal discloses the observation of clustered vs non-clustered somatic mutations of  base substitutions. However, Nik-Zainal did not   teach the “Piecewise-Constant-Fitting 
It is a Prima Facie Case of Obviousness “teaching-to-modify” ((G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  (MPEP § 2143 I.G.)) for a person with ordinary skill in art to modify Nik-Zainal_2’s PCP algorithm for binary classification (into “clustered” vs “non-clustered”) and combine it into Nik-Zainal’s  rearrangement mutations, in expectation to be successful, because all prior art mentioned here study similar subject matter and both CNAs and rearrangement mutations, are variations with genomic density. With the PCP method, the “at least 10 times greater” threshold will be easily achieved as the PCP is about “constant fitting”.

Claim 7-8, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandrov_1, Alexandrov_2  and Nik-Zainal as applied to claim 1, 5, 9-14 above, and further in view of Waddell (“Whole genomes redefine the mutational landscape of pancreatic cancer”,  Nature, 518, pages 495–501, 2015)

Regarding claim 7 and its dependent claim 8,  Alexandrov_1 and Alexandrov_2, and Nik-Zainal discloses all of the limitations as applied to claims above. Neither Nik-ZainalAlexandrov_1 nor Alexandrov_2 teach to identify and to group the rearrangement mutations as one of: tandem duplications, deletions, inversions or translocations, for the “cancer mutation signature” subject matter. Waddell teaches “Each event (a pancreatic cancer mutation, examiner) was classified into one of 8 categories: deletion, duplication, tandem duplication, foldback inversion, amplified inversion, inversion, intra chromosomal and translocation“ for the structural rearrangement,(left column, section “The landscape of structural rearrangements in pancreatic ductal adenocarcinoma” under “METHODS”);  Also “Structural rearrangements were identified and classified into 8 categories (deletions, duplications, tandem duplications, foldback inversions, amplified inversions, inversions, intra-chromosomal and inter-chromosomal translocations).” (left column, section “Extended Data Figure 1 | Summary of structural rearrangements” under “METHODS”), which suggests the claim 7-8 limitations as the “foldback inversions, amplified inversions, inversions” suggests “inversions by size”.

Regarding claim 15, claim 15 contains identical limitations to claims 5, 7, 8. Claim 15 is rejected as discussed above regarding claims 5, 7, and 8.
Regarding claim 16, claim 16 depends from claim 13 and claim 16 contains identical limitations to claims 5, 7, 8. Claims 5, 7, 8 depends from claim 1 and claim 13 is similar to claim 1. Claim 16 is rejected as discussed above regarding claims 5, 7, and 8, as claim 13 is rejected similar to claim 1 as discussed above regarding claim 13
Regarding claim 17, claim 17 depends from claim 14 and claim 17 contains identical limitations to claims 5, 7, 8. Claims 5, 7, 8 depends from claim 1 and claim 14 is similar to claim 1. Alexandrov_1 teaches to execute the instructions (as source code) 
 It is a Prima Facie Case of Obviousness “teaching-to-modify” ((G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  (MPEP § 2143 I.G.)) for a person with ordinary skill in art to combine Alexandrov_2’s  methods with Waddell’s teaching (of identifying and grouping mutations as one of: tandem duplications, deletions, inversions or translocations), and Nik-Zainal’s teaching (of classifying the rearrangement mutations into clustered vs non-clustered),  to achieve the claimed limitation and expect to be successful, as Alexandrov_2, Waddell and Nik-Zainal are all classifying/grouping and cataloguing cancer mutations,  and Waddell and Nik-Zainal have been successful in doing so. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUOZHEN LIU/
Patent Examiner, Art Unit 4111                                                                                                                                                                                                        
/Soren Harward/Primary Examiner, Art Unit 1631